Citation Nr: 0527544	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for kidney failure claimed as resulting from taking 
Voltaren, medication prescribed at a Department of 
Veterans Affairs medical facility.

2.	Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for proctitis claimed as resulting from radiation 
treatment for prostate cancer administered at a 
Department of Veterans Affairs medical facility from 
March to May 1999.

3.	Entitlement to service connection for disability as due 
to exposure to ionizing radiation in Japan.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1945 to June 1947, and evidently had active service 
from March 1951 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In April 2005, the veteran testified at a hearing 
at the RO before the undersigned.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claims pursuant to benefits 
under 38 U.S.C.A. § 1151 benefits, it should be pointed out 
that 38 U.S.C.A. § 1151 was amended for claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).  Since the appellant filed his current 
§ 1151 benefits claim after October 1, 1997, the amended 
version of 38 U.S.C.A. § 1151 applies to this case.  See 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005).  38 U.S.C.A. § 
1151, as amended, states, in pertinent part, that where any 
veteran suffered an injury, or aggravation of an injury, as a 
result of VA hospitalization, medical, or surgical treatment, 
and such injury or aggravation results in additional 
disability, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were 
service-connected.  Additionally, it is required that the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  Id.

First, the veteran contends that he is entitled to service 
connection for kidney failure claimed to have been caused or 
aggravated by his taking Voltaren, a medication prescribed in 
approximately 1997 by medical personnel at the VA medical 
facility (VAMC) in Salem, Virginia.  He specifically alleges 
that he was not advised of the risks attendant to taking the 
medication until a VA physician at the VA medical facility in 
Richmond, Virginia, discontinued the prescription.  The VA 
medical records in indicate that VA prescribed Diclofenac 
(also known as Voltaren), an anti-rheumatic, from September 
2001 to March 2002. 

In support of his claim, the veteran submitted a December 
2002 signed statement from R.K.R., M.D., his physician, who 
opined that "the use of Voltaren may be responsible, or at 
the very least a contributing factor in the progression of 
[the veteran's] kidney failure."

Second, the veteran contends that he is entitled to service 
connection for proctitis claimed to have been caused by 
radiation treatment administered for prostate cancer at the 
VAMC Richmond, Virginia, from March to May 1999.  He 
specifically alleges he was diagnosed with prostate cancer 
and advised to avoid surgical treatment due to his prior 
medical history.  He said that was advised to undergo 
radiation therapy, but maintains that he was not properly 
advised of the potential side effects of having 39 
treatments.  After undergoing 14 treatments, he said he was 
scheduled to have a "seed implant", but it was determined 
to be medically infeasible and he underwent the additional 
radiation treatments.  The veteran argues that the failure to 
properly advise him of the potential risks of such treatment 
caused him to develop his current gastrointestinal problems.  
A December 1998 VA medical record reflects the veteran's 
diagnosis of adenocarcinoma of the prostate.  The record 
indicates that he be considered for adjuvant radiation 
following surgery, or combined-modality androgen suppression 
and radiation treatment.  According to this VA medical 
record, "[t]he risks and benefits of the above recommended 
treatments were discussed with the patient in detail.  The 
[veteran was] desirous to proceed with radiation therapy."  
A May 1999 VA record reflects the veteran's radiotherapy 
treatment from March to May 1999.

In support of his claim, the veteran submitted a June 2003 
signed statement from L.S.P., M.D., to the effect that the 
veteran had a mild degree of radiation proctitis and some 
small hemorrhoids.  Dr. L.S.P. opined that the veteran's 
current gastrointestinal symptoms resembled irritable bowel 
syndrome although it was thought the veteran may have some 
distal rectal spasticity from his previous radiation therapy.

During his April 2005 Board hearing, the veteran testified 
that VA medical personnel prescribed Voltaren for his 
arthritis pain and that he took the medication for 
approximately one year, until another VA physician said it 
was bad for his kidneys.  A few months later he developed 
kidney failure, that required stent placement and that was 
subsequently removed, and he developed kidney stones.  He 
argued that VA personnel improperly advised him of the 
potential side effects of the medication.  

The veteran further testified that he currently had 5 or 6 
watery bowel movements or diarrhea daily and soiled his 
clothing.  He currently weighed 165 pounds, a loss of nearly 
40 pounds.  He contended that he was not properly advised of 
the side effects of the radiation therapy.

The Board notes that in a September 2003 letter to the VA 
medical facility in Richmond, the RO expressly requested the 
veteran's medical records "documenting informed consent (on 
SF 509 or other forms) and the signed consent SF 522."  In 
October 2003, the RO received the veteran's medical records 
for the period from December 1998 to September 2003, 
essentially duplicative of those previously received.  Signed 
consent forms were not among these records.

The Board also notes that during the pendency of the 
veteran's appeal, VA published a final rule amendment 
implementing 38 U.S.C.A. § 1151 as amended, to be codified at 
38 C.F.R. § 3.361 and effective September 2, 2004.  See 69 
Fed. Reg. 46,426-34 (Aug. 3, 2004).  The RO has not had the 
opportunity to review the appellant's claims in conjunction 
with the new regulation nor has the appellant been informed 
of 38 C.F.R. § 3.361.  Since this case is being remanded for 
other reasons, the RO should readjudicate the appellant's 
claims with application of this amended regulation and, if 
necessary, issue a supplemental statement of the case (SSOC) 
setting forth the applicable provisions thereof.  In 
reconsidering the appellant's claims, the RO should apply the 
law more favorable to the veteran in adjudicating his claims.

Finally, in the April 2004 rating decision, the RO also 
denied the veteran's claim for service connection (for an 
unspecified disorder) as due to exposure to radiation due to 
service in Japan.  In a February 2005 signed statement, and 
during his April 2005 Board hearing, the veteran expressly 
objected to the RO's denial of that claim.  The Board 
construes the veteran's February 2005 statement as a timely 
notice of disagreement (NOD) as to the issue of service 
connection as due to exposure to radiation due to service in 
Japan.  Accordingly, the Board is required to remand this 
issue to the RO for issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (NOD 
initiates review by the Board of the RO's denial of the 
claim, and bestows jurisdiction on the Court, so the Board 
must remand such issue to the RO, for issuance of an SOC).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions

1.  The RO should issue a statement of the 
case regarding the issue of entitlement to 
service connection (for an unspecified 
disorder) as due to exposure to radiation in 
Japan during service.  Then, if, and only if, 
the veteran completes his appeal by filing a 
timely substantive appeal as to the issue, 
that claim should be returned to the Board.

2.  The RO should request that the veteran be 
afforded appropriate VA examination (e.g., 
nephrology, pharmacology) to determine the 
etiology of any kidney failure found to be 
present.  A complete history of the claimed 
disorder should be obtained from the veteran.  
All indicated tests and studies should be 
performed and all clinical findings reported 
in detail.

a)  The examiner should be requested to 
offer an opinion as to whether the 
veteran has any kidney disability, e.g., 
failure, stones that was not a necessary 
or expected consequence of his taking 
Diclofenac (Voltaren) for arthritis, from 
September 2001 to March 2002, prescribed 
at a VAMC.

b)  If such disability is found, an 
opinion should be provided as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently diagnosed kidney 
failure was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA in prescribing 
Voltaren in for arthritis, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 degree 
of probability).

c)  A complete rationale for all opinions 
expressed should be provided.  In 
rendering an opinion, the examiner is 
particularly requested to address the 
opinion expressed by Dr. R.K.R. in 
December 2002 (to the effect that the 
Voltaren prescribed by VA may be 
responsible, or a contributing factor of 
the veteran's kidney failure).  The 
claims file, to include all information 
obtained from the VAMC in Richmond, 
Virginia, should be provided to the 
examiner prior to examination and the 
examiner is requested to indicate in the 
examination report whether the records 
were reviewed.

3.  Then, the RO should request that the 
veteran be afforded appropriate VA examination 
(e.g., gastrointestinal, radiation-oncology) 
to determine the etiology of any proctitis 
found to be present.  A complete history of 
the claimed disorder should be obtained from 
the veteran.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.

a)  The examiner should be requested to 
offer an opinion as to whether the 
veteran has disability of the 
gastrointestinal area e.g., proctitis, 
that was not a necessary or expected 
consequence of the 1999 radiology-
oncology treatments performed at a VAMC.

b)  If such disability is found, an 
opinion should be provided as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently diagnosed proctitis 
was proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance on the 
part of VA in furnishing that radiology-
oncology treatment at the time of the 
veteran's 1999 treatment for prostrate 
cancer, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 degree of probability).

c) A complete rationale for all opinions 
expressed should be provided.  In 
rendering an opinion, the examiner is 
particularly asked to address the opinion 
expressed by Dr. L.P. in his June 2003 
written statement (to the effect that the 
veteran has a mild degree of radiation 
proctitis and some small hemorrhoids and 
may have some distal rectal spasticity 
from previous radiation therapy).  The 
claims file, to include all information 
obtained from the VAMC in Richmond, 
Virginia, should be provided to the 
examiner prior to examination and the 
examiner is requested to indicate in the 
examination report whether the records 
were reviewed.

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

4.  Thereafter, the RO should readjudicate the 
veteran's claims for entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 
1151 for kidney failure, claimed to have resulted 
from medication prescribed at a VAMC, and for 
proctitis, claimed to have resulted from radiation 
treatment at a VAMC in 1999.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided with a SSOC.  The 
SSOC should contain notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and applicable law and regulations, 
including the new § 3.361 effective September 2, 
2004, since the September 2004 SOC.  See 69 Fed. 
Reg. 46,426 (Aug. 3, 2004).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

